Citation Nr: 0018260	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for PTSD was denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  VA hospital records dated from July to October of 1993 
reflect a diagnosis of PTSD related to "Vietnam combat, 
casualities and atrocities."

3.  Service personnel records show that the veteran was 
assigned to Marine Air Control Squadron 6 (MACS-6), Marine 
Aircraft Group 15 (MAG-15), 9th Marine Amphibious Brigade (9th 
MAB) from October 1966 to February 1967, and to Headquarters 
Company, 9th MAB, from February 1967 to March 1967.

4.  The veteran's Military Occupational Specialty (MOS) was 
0311, Rifleman, and his primary duty from October 1966 to 
February 1967 was 8081, Redeye Operator, as reflected, 
respectively, on his report of discharge and in service 
personnel records.

5.  The evidence establishes neither that the veteran served 
in the Republic of Vietnam, nor that he participated in 
combat with the enemy.

6.  The veteran's averred inservice stressors are not capable 
of independent, objective corroboration.


CONCLUSION OF LAW

PTSD was not incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In this case, the veteran has presented a well-grounded claim 
for service connection for PTSD.  He has presented competent 
medical that he has been diagnosed with PTSD, in the form of 
VA hospital records dated in May 1992 and July to October of 
1993, and in statements proffered by his treating physician, 
J.W. Conn, M.D., dated in August and September of 1992, and 
in July 1993.  In addition, his statements regarding his 
averred stressors must be accepted at face value, unless they 
are inherently incredible, for the purpose of establishing a 
well-grounded claim.  Finally, the examining physician who 
treated the veteran during his July to October of 1993 
hospitalization discussed stressors the veteran identified 
from his service in the Republic of Vietnam and diagnosed 
PTSD as specifically resulting from "Vietnam combat, 
casualities, and atrocities."

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) medical evidence 
of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  For the purposes of establishing service 
connection, a stressor is a traumatic event 1) to which the 
veteran was exposed during active service and in which the 
veteran "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that a revision to the regulations, effective 
May 19, 1993, added 38 C.F.R. § 3.304(f).  See 58 Fed. Reg. 
29,109, 29,110 (May 19, 1993).  The Schedule of Ratings-
Mental Disorders, 38 C.F.R. § 4.130, was also revised, 
effective November 7, 1996, to incorporate nomenclature based 
on the criteria in DSM-IV.  53 Fed. Reg. 22 (Jan. 4, 1988); 
61 Fed. Reg. 52696 (Oct. 8, 1996).  

The veteran filed his initial claim for PTSD before any of 
the above referenced revisions took effect, and before Cohen, 
supra, was decided.  In the case of 38 C.F.R. § 3.304(f), the 
Board notes that the RO notified the veteran of this change 
in its January 1997 supplemental statement of the case.  With 
regard to revisions affecting the diagnosis of mental 
disorders, including PTSD, and with regard to the 
interpretation of these and other regulations by the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) in Cohen, neither the 
veteran nor his representative received any such notice.  
Notwithstanding, the Board finds that the veteran is not 
prejudiced by the application of the revised regulations, or 
by the interpretation of these and other regulations by the 
Court in Cohen.  This is so because the veteran's essential 
problem is not that he lacks a proper diagnosis.  In fact, as 
noted above, the evidentiary record reveals several diagnoses 
of PTSD.  The veteran's essential problem is that he lacks a 
verifiable stressor.  In this, the question of whether to 
apply DSM-III or DSM-IV criteria is not relevant, for the 
presumption now extended under Cohen to the stressor in a 
current, clear medical diagnosis of PTSD is that the stressor 
is sufficient to cause PTSD.  Cohen, at 145.  The inquiry at 
this point is not ended because the diagnosis, and presumed 
sufficiency therein of the stressor, satisfies only the first 
element of 38 C.F.R. § 3.304(f).  Ibid.  "There must also be 
evidence establishing the occurrence of the stressor[; and] 
an opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish th[is]."  Ibid.  See also Moreau v. Brown, 9 Vet. 
App. 389, 395-6 (1996).

The Board further notes that this case was remanded in 
February 1998 to the RO for further development, including, 
inter alia, the verification of averred stressors and 
clarification of the veteran's social security number, and to 
obtain Social Security Administration (SSA) records.  Review 
of the record shows the RO has complied with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board now turns to the merits of the veteran's claim.

As noted above, the evidentiary record contains several 
diagnoses of PTSD.  Of note are the hospital records dated 
from July to October of 1993, in which the examiner both 
discusses the veteran's stressors and relates the diagnosis 
of PTSD to these stressful events.  Records of treatment 
accorded the veteran for his PTSD lend further consistency to 
the veteran's reported symptoms and stressors and, with 
statements proffered by Dr. Conn, confirm the diagnoses of 
PTSD as related to events occurring in Vietnam.

The veteran's difficulty in satisfying the requirements for 
service connection for PTSD, therefore, arises not with 
regard to medical evidence of a clear, current diagnosis of 
PTSD, nor with regard to medical evidence of a link between 
his current symptomatology and his claimed inservice 
stressors-the first and third elements required under 38 
C.F.R. § 3.304(f), respectively.  Rather, his difficulty 
arises with regard to the second element, the averred 
stressors in Vietnam, to which the veteran and his treating 
medical professionals attribute his current PTSD 
symptomatology.

In addition to the stressors revealed in the medical 
evidence, the veteran has submitted his own statements 
identifying these stressors and, in July 1993, given 
testimony about them before a hearing officer sitting at the 
RO, the transcript of which is of record.  In aggregate, 
these documents identify two stressor events.  The first is 
the destruction of a civilian village in the Republic of 
Vietnam.  The veteran could not recall the name of the 
village, but provided an approximate geographical location.  
One of the soldiers in his patrol shot a water buffalo, which 
caused the villagers to become upset.  The order was given to 
kill the villagers and burn the village, disguising it as an 
act of the enemy.  The veteran stated that he and the others 
were ordered not to tell anyone of this event, and were 
threatened with prosecution in courts martial and/or as war 
criminals if they did.  The second is the fear he had of not 
being a "real part" of the unit to which he was assigned.  
The group he was in was not assimilated into the larger 
structure, hence the members feared that when something 
happened, the regular unit would not support or defend them.  
At the time of these events, the veteran avers he was one of 
a group of Redeye operators attached to a "MAG group" which 
was temporarily attached to 9th Marines, 3rd Division.  
Individuals were sent on temporary orders from Okinawa into 
the Republic of Vietnam to support units already there.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed inservice 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999).  In this instance, "further 
development to document the occurrence of the claimed 
stressors i[s] unnecessary" (emphasis in original).  Ibid. 
(citing 58 Fed. Reg. 29,109 (May 19, 1993)).

Yet, while service personnel records indicate that the 
veteran's primary duty assignments were as a Redeye operator 
and rifleman-generally regarded as combat-related MOSs-the 
evidence, including that received from the National Personnel 
Records Center (NPRC), the U.S. Marine Corps Historical 
Center at Headquarters, Washington, D.C., and the U.S. Marine 
Corps Personnel Management Support Branch at Headquarters, 
Quantico, VA simply does not establish that the veteran 
served in the Republic of Vietnam, or that he otherwise has 
combat related service.  Service personnel records show that 
the veteran was assigned to MACS-6, MAG-15, 9th MAB from 
October 1966 to February 1967, and to Headquarters Company, 
9th MAB from February 1967 to March 1967.  The service 
department was requested to search the records of the 
relevant units to (1) determine if the veteran had combat-
related service and/or (2) to verify the veteran's stressors.  
The service department responded in August 1999 that it had 
no record of the veteran having served in the Republic of 
Vietnam.  An exhaustive search, including review of the unit 
histories provided by the service department and of unit 
diaries does not show that the veteran was given orders that 
placed him in Vietnam.  The only overseas service reflected, 
including those shown in pay records for MACS-6, MAG-15, 9th 
MAB and an embarkation slip, establish that the veteran was 
stationed in Okinawa.

As above noted, the veteran averred that he was attached to 
9th Marines, 3rd Division.  His service personnel records do 
not concur.  Nonetheless, the Board notes that the veteran 
provided the portions of the command chronologies of the 3rd 
Battalion, 9th Marines for the period from November 1966 to 
March 1967.  The Board has reviewed these documents and notes 
that neither the veteran nor his unit is identified as having 
been assigned to support this entity.

The Board notes that there is some question as to the 
validity of the veteran's report of discharge.  In his 
hearing, the veteran testified that he found his social 
security number was erroneously recorded on his DD Form 214 
when he attempted to apply for a VA loan.  He also testified 
that upon discharge, he underreported the number and kind of 
medals he had received for his active service.  He stated he 
filed for a corrected version of this document.  The DD Form 
214 in file at that time was marked as recorded in Orange 
County Clerk's Office in June 1970.  It is signed by J.A. 
Ahern, Captain, U.S. Marine Corps.  Based on the veteran's 
testimony, the Board requested this matter be investigated in 
its Remand.  In response to the RO's query, NPRC submitted 
service personnel records, including a DD Form 214 that had 
not previously been of record.  This document is signed by 
G.L. Gorton, 2nd Lieutenant, U.S. Marine Corps Adjutant.  All 
other information, save the veteran's social security number 
and information in block 24, "Decorations, Medals, Badges, 
Commendations, Citations and Campaign Ribbons Awarded or 
Authorized" is the same.  Block 24 of the DD Form 214 
provided by NPRC reflects that the veteran was awarded the 
Good Conduct Medal, National Defense Service Medal, and the 
Rifle Sharpshooter Qualification Badge.  Block 24 of the DD 
Form 214 submitted by the veteran shows additional medals and 
an additional badge:  the Armed Forces Expeditionary Medal, 
Vietnam Campaign Medal, Vietnam Service Medal, and Pistol 
Sharpshooter Badge.  A review of the other service personnel 
records provided by NPRC reveals no citations other than that 
for the Good Conduct Medal.  Moreover, under "Combat 
History-Expeditions-Awards Record," no combat activity is 
recorded, and only the National Defense and Good Conduct 
medals are entered.

The NPRC found, in its investigation of the matter concerning 
the veteran's report of discharge, that it found no evidence 
of any foreign service for the veteran other than four months 
and 21 days in Okinawa.  It found no evidence that a 
corrected version of the report of separation had been 
requested.  But it did note that a request from the veteran 
was of file and included copy of a separation document that 
appeared to have been altered.

The Board finds that the DD Form 214 provided by the NPRC is 
more probative than that submitted by the veteran.  First, 
the NPRC's research, described above, is corroborated by that 
of the service department.  Second, a review of the record 
shows that 2nd Lieutenant Gorton also signed the veteran's 
embarkation slip showing travel to the continental U.S. from 
Okinawa in March 1967.  The contemporaneous nature of this 
signature on the copy of the DD Form 214 provided by NPRC 
would seem to further corroborate the document's 
authenticity. Thus, the Board finds that the DD Form 214 as 
submitted by the veteran-with its additional medals 
connoting service in the Republic of Vietnam-suspect and 
inaccurate.  Therefore, the Board does not accept block 24 of 
this document as evidence establishing service in the 
Republic of Vietnam.  In so stating, the Board assures the 
veteran that all searches of records on behalf of the veteran 
have been made identifying the veteran fully by his name and 
his service number, under which the entries that could verify 
any combat-related service are filed.

The veteran has submitted a buddy statement, dated in July 
1995.  The witness states he and the veteran were both 
assigned to the 3rd Redeye Platoon, which was sent to Okinawa 
in late October/early November 1966.  While in Okinawa, the 
witness stated, "some members of the platoon were sent 
individually to the Republic of South Vietnam on temporary 
attached duty for periods of 30 to 60 days."  The witness 
stated that the veteran "could have been one of these 
individuals", but does not unequivocally say that he was.  
Thus, this statement is insufficient to establish that the 
veteran had service in the Republic of Vietnam.

A review of the entire record, including service medical 
records, simply does not show that the veteran served in the 
Republic of Vietnam.  There are no other documents that 
establish the veteran had service in the Republic of Vietnam 
or otherwise had combat-related service.

As the veteran's service in combat is not established, and as 
others of his claimed inservice stressors are not combat-
related, the veteran's lay testimony, by itself, will not be 
sufficient to establish the occurrence of the stressful 
events.  The record must also contain independent, credible 
evidence supporting the veteran's allegations regarding the 
existence or occurrence of these events.  Cohen, at 142 
(citing Moreau, 9 Vet. App. at 395 and Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).  This corroborating evidence may 
derive from any source, including lay statements of persons 
who served with the veteran, as well as service records.  
Cohen, at 147 (citing 38 C.F.R. § 3.304(f) (1999); Moreau, 9 
Vet. App. at 395; Doran, 6 Vet. App. at 290).

However, the veteran's alleged stressors in service simply 
cannot be independently verified.  In pursuit of information 
that can be verified, the RO has sent letters requesting 
specific information, including following the Board's Remand, 
in March 1998, to which the veteran did not respond.  In 
addition, the veteran was afforded an opportunity to testify 
before a member of the Board in November 1997.  He failed to 
report.  He did testify, however, before a hearing officer at 
the local RO, as discussed above.  At that time, he was given 
an opportunity to give specific information about his 
stressors.  He responded that he did not recall the name of 
the village, nor did he remember the name of the entity to 
which he was assigned, temporarily, during that time.  The 
Board reminds the veteran that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The RO, NPRC, and the service department, as above 
discussed, have attempted to research and verify the 
veteran's averred stressors, to no avail.

The veteran's alleged stressors have not been corroborated by 
independent evidence.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the grant of 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.304(f) (1999).


ORDER

Service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

